Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 23 March 2022 have been fully considered but they are not persuasive. 

On page 6, applicant argues that Segall does not teach “performing byte alignment for slice header at end of the slice header” because Segall states that it is desirable to indicate when byte alignment is reached but does not teach performing byte alignment or performing byte alignment at the end of slice header. While applicant’s arguments are understood, examiner respectfully disagrees. Examiner relies on Segall in maintaining the rejection.
As admitted by applicant, Segall first teaches indicating when byte alignment is reached. See, Segall, e.g. par. 86: describing that the system indicates when byte alignment is reached in the slice header. It is inherent to those of ordinary skill in the art that in order to indicate that byte alignment has been reached, the system must necessarily perform byte alignment. Next, Segall teaches that the byte alignment is measured from the end of the header. See, Segall, e.g. par. 86: describing that byte alignment is measured with respect to the end of the slice header. Segall, therefore, teaches “performing byte alignment for slice header at end of the slice header.” The rejection, therefore, is maintained.
On page 7, applicant argues that Segall does not teach “after performing byte alignment for the slice header at the end of the slice header, extracting data in a slice data for the slice from the encoded bitstream” because Segall discloses that “the byte alignment may be measured with respect of the start of the network abstraction unit layer, which may contain a slice header, slice data and/or network abstraction layer start codes,” and measuring alignment with respect to the slice header or slice data does not disclose “after performing byte alignment for the slice header at the end of the slice header, extracting data in a slice data for the slice from the encoded bitstream” as claimed. While applicant’s arguments are understood, examiner respectfully disagrees. Examiner relies on Segall in maintaining the rejection. 
Segall teaches that the header being byte aligned, the system extracts slice data. See, Segall, e.g. par. 86: describing that the system indicates when byte alignment is reached in the slice header, wherein it is inherent to those of ordinary skill in the art that in order to indicate that byte alignment has been reached, the system must necessarily perform byte alignment. Next, Segall teaches that the byte alignment is measured from the end of the header. The mere exemplification of an embodiment in which byte alignment is based on the beginning of the header does not teach away from this broader disclosure. See, e.g. MPEP 2123, describing that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Further, Segall taches obtaining slice data once byte alignment is achieved. See, Segall, e.g. pars 86 – 89: depicting and describing that after determining end of slice header information, the system parses the bitstream for start of tile data, wherein parsing the bitstream for start of tile data is the equivalent of performing byte alignment. The rejection, therefore, is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 13 and 14 recite the limitation “wherein extracting slice data information form the slice data for the slice from the encoded bitstream after performing byte alignment at the end of the slice header comprises extracting slice data information from the slice data for the slice from the encoded bitstream immediately after performing byte alignment at the end of the slice header.” The originally filed specification only teaches that slice data for the slice is extracted after performing byte alignment at the end of the slice header and not immediately after performing byte alignment at the end of the slice header as claimed. This limitation therefore, is new matter.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1 – 12  is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Segall et al. (US 2012/0230428).

Regarding claims 1 and 7, Segall teaches a method and system comprising:
receiving an encoded bitstream representing a slice, the slice comprising a slice header and slice data (e.g. Fig. 2, 3, 18, and 19, and pars. 28 and 32: depicting and describing that the system receives an encoded bitstream representing a picture, the picture comprising at least one slice, the slice including slice information and tile data, wherein tile data is the equivalent of slice data); 
extracting slice header information from the slice for the slice in the encoded bitstream, the slice header information comprising sample adaptive offset information  (e.g. par. 78: describing that the system obtains slice header information for the slice in the encoded bitstream, the slice header information including loop filter information, the loop filter information including sample adaptive offset information; pars. 86 describing that the system indicates when byte alignment is reached in the slice header, byte alignment is measure with respect from the end of the header, wherein it is inherent to those of ordinary skill in the art that in order to indicate that byte alignment has been reached, the system must necessarily perform byte alignment); 
after extracting the slice header information from the slice header for the slice, performing byte alignment at the end of the slice header (e.g. pars. 86 – 89: describing that after obtaining slice header information based on indicated alignment information measured from the end of the slice header, the system parses the bitstream for start of tile data, wherein it is inherent to those of ordinary skill in the art that in order to indicate that byte alignment has been reached, the system must necessarily perform byte alignment); and 
after performing byte alignment at the end of the slice header, extracting slice information from the slice data for the slice form the encoded bitstream (e.g. pars. 86 – 89: describing that once the start of tile is found, the system obtains tile data information, wherein tile data is the equivalent of slice data for the slice).

Turning to claims 2 and 8, Segall teaches all of the limitations of claims 1 and 7, respectively, as discussed above. Segall further teaches:
wherein performing byte alignment comprises extracting a stop bit from the encoded bit stream (e.g. par. 88: describing that in searching for the start of tile data, the system searches for a start of tile marker, wherein the start of tile marker is the equivalent of the stop bit).

Regarding claims 3 and 9, Segall teaches all of the limitations of claims 1 and 2, and claims 7 and 8, respectively, as discussed above. Segall further teaches:
wherein the stop bit represents a binary value of 1 (e.g. par. 88: describing that the start of tile marker is a hexadecimal 2, wherein it is known to those of ordinary skill in the art that a hexadecimal 2 is a binary value of 1 followed by a binary value of 0).

Turning to claims 4 and 10, Segall teaches all of the limitations of claims 1 - 3, and claims 7 - 9, respectively, as discussed above. Segall further teaches:
wherein performing byte alignment further comprises extracting at least one byte alignment bit from the encoded bit stream after extracting the stop bit from the encoded bit stream (e.g. par. 88: describing that in order to byte align each tile, the system pads each tile preceding the start of tile code, wherein it is known to those of ordinary skill in the art that padding bytes are extracted and discarded once the start of data flag is reached).

Regarding claims 5 and 11, Segall teaches all of the limitations of claims 1 - 4, and claims 7 - 10, respectively, as discussed above. Segall further teaches:
wherein the at least one byte alignment bit represents a binary value of 0 (e.g. par. 88: describing that the padding bits are a series of binary zeros).

Turning to claims 6 and 12, Segall teaches all of the limitations of claims 1 and 7, respectively, as discussed above. Segall further teaches:
performing a second byte alignment at the end of the slice data after extracting data in the slice data for the slice (e.g. par. 88: describing that at the end of each tile, the system parses the bitstream for the next start of tile flag, wherein the next start of tile flag is the equivalent of performing a second byte alignment at the end of slice data [see, e.g. pars. 86 – 88: describing that the end of each tile is byte aligned, wherein each tile being byte aligned necessarily includes performing byte alignment at the end of each tile] wherein each tile is the equivalent of slice data, and wherein parsing the bitstream for the next start of tile code is the equivalent of performing a second byte alignment). 

Regarding claims 13 and 14, Segall teaches all of the limitations of claims 1 and 7, as -discussed above. Segall further teaches:
wherein extracting slice-data information from the slice data from the encoded bitstream after performing byte alignment at the end of the slice header comprises extracting slice-data information from the slice data for the slice form the encoded bitstream immediately after performing byte alignment at the end of the header. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487  

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487